DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants arguments filled on 6/21/2022 all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach method of identifying landmarks of a document from a digital representation of the document, that includes accessing the digital representation of the document, the digital representation being associated with a first resolution; operating a Machine Learning Algorithm (MLA), the MLA having been trained: based on a set of training digital representations of documents associated with labels, the labels identifying landmarks of the documents represented by the training digital representations; to learn a first function allowing detection of landmarks of documents represented by digital representations; to learn a second function allowing generation of fractional pixel coordinates for the landmarks detected by the first function; the operating the MLA comprising: down-sampling the digital representation of the document, the down-sampled digital representation of the document being associated with a second resolution, the second resolution being lower than the first resolution; detecting landmarks from the down sampled digital representation of the document; generating fractional pixel coordinates for the detected landmarks in accordance with the second resolution, the fractional pixel coordinates allowing reconstructing pixel coordinates in accordance with the first resolution; determining the pixel coordinates of the landmarks by upscaling the fractional pixel coordinates from the second resolution to the first resolution; and outputting the pixel coordinates of the landmarks, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663